Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendment filed on: 03/28/2022. Claims 1, 12, 19 and 20 are amended. Claim 2 is cancelled. Claims 1 and 3-20 are pending. 
With regards to the 35 USC 101 rejections, they are withdrawn in view of the applicant’s amendments.
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:

Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Hierarchical Attention Networks for Document Classification”, published: 2016, pages 1480-1489) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019).
Claims 5, 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Hierarchical Attention Networks for Document Classification”, published: 2016, pages 1480-1489) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of McCormick et al (“BERT Word Embeddings Tutorial”, published: May 2019, pages 1-20) .
Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Hierarchical Attention Networks for Document Classification”, published: 2016, pages 1480-1489) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of McCormick et al (“BERT Word Embeddings Tutorial”, published: May 2019, pages 1-20) in view of Vaswani et al (“Attention is all you need”, published: 2017, pages 1-15).
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Hierarchical Attention Networks for Document Classification”, published: 2016, pages 1480-1489) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of McCormick et al (“BERT Word Embeddings Tutorial”, published: May 2019, pages 1-20) in view of Vaswani et al (“Attention is all you need”, published: 2017, pages 1-15) in view of Agrawal et al (US Application: US 20190228154, published: July 25, 2019, filed: Jan. 25, 2018).
Claims 12-17 rejected under 35 U.S.C. 103 as being unpatentable over JoMingyu (“Google-Play-Scraper”, published: Jul 23, 2019, pages 1-4) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019).
Claims 18-20 rejected under 35 U.S.C. 103 as being unpatentable over JoMingyu (“Google-Play-Scraper”, published: Jul 23, 2019, pages 1-4) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of Steam (“Raiden Legacy”, publisher: Steam, published: 2017, pages 1-3).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 12, the claim recites “the second server is separate from, and not associated with, the one or more first servers”. This limitation does not appear to be supported by the specification. Although the examiner can see that the second server can be considered separate, the language of ‘not associated with, the one or more first servers’ is too extreme. More specifically the general diagram of Fig 1A in the instant application shows that at the very least the first servers can at least be associated with labeling system and the second server via network association 50. Also claim 12 itself as currently written in the latest filed claims admits that both first server and second server are part of the training a classifier process, and thus they are at least associated with each other as part of the training process. 

With regards to claims 13-20, they do not resolve the deficiencies of claim 12, and thus, they are rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Hierarchical Attention Networks for Document Classification”, published: 2016, pages 1480-1489) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of Mahaffey et al (US Application: US 2011/0047594, published: Feb. 24, 2011, filed: Aug. 25, 2010).


With regards to claim 1. Yang teaches a method for detecting a malicious application (APP) comprising: 

obtaining text (page 1481 (section 1) and page 1482, section: ‘Word Attention’: text words of a sentence (among a plurality of other sentences) are obtained for processing);

inputting a representation of the text into a classifier (page 1481 (section 1) and page 1482, section: ‘Word Attention’: text words of a sentence (among a plurality of other sentences) are classified using word attention by applying weights ); and, 

the classifier processing the representation of the text including: 

applying weights to words of the text for which the classifier has provided weights by a words attention process, such that the weighted words of each sentence form a sentence vector (page 1482, section: ‘Word Attention’: words undergo an attention process by applying ‘importance’ weighting for the words to form each sentence vector); 

analyzing the sentence vectors by a sentence attention process to obtain a single summary vector for the sentence vectors (pages 1482, 1483, section: ‘Sentence Attention’, and ‘2.3 Document Classification’: the sentence vectors are analyzed to yield a single document vector (the action of a plurality of sentence vectors into a single document vector is interpreted by the examiner as a ‘pooling’ action to produce the claimed single summary vector)) ; and, 

However Yang et al does not expressly teach Obtaining from an electronic source, via a network, text associated with an application hosted on a server that is executable on one or more computing devices, wherein the text associated with the application is representative of comments generated by users of the application that are uploaded to the electronic source from the user computing devices via the network; inputting a representation of the text into a classifier that is executed by a computerized processor linked to the electronic source via the network;  … from the single summary vector, determining a score that the application is malicious.

Yet Harang teaches Obtaining from an electronic source, via a network,  text associated with an application; ; inputting a representation of the text into a classifier that is executed by a computerized processor linked to the electronic source via the network … from the single summary vector, determining a score that the application is malicious …; inputting a representation of the text into a classifier that is executed by a computerized processor linked to the electronic source via the network (Abstract, Fig 1, ref 130, paragraphs 0017, 0030, 0036 and 0040: a final single vector based upon text (obtained from over a network via a communicator) from an electronic based source (via a document/word-processing doc) is additionally scored to produce a value of confidence as to whether the app/file is malicious. As explained in paragraph 0040 the value is used to judge whether to output a classification of Malicious or benign and thus, a logical value threshold for choosing malicious or benign is implemented to generate the binary classification).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Yang et al’s ability to generate a summary vector based upon text vectors of words and sentences, such that the summary vector would have been further scored to indicate/label whether the application/script is malicious, as taught by Harang. The combination would have allowed Yang et al to have “better captured indications of maliciousness in strings included in … scripts … as potential sources of malicious activity” (Harang, paragraph 0004). 

However the combination of Yang et al and Harang do not expressly teach text associated with the application hosted on a server that is executable on one or more computing devices, wherein the text associated with the application is representative of comments generated by users of the application that are uploaded to the electronic source from the user computing devices via the network.

Yet Mahaffey et al teaches hosted on a server that is executable on one or more computing devices, wherein the text associated with the application is representative of comments generated by users of the application that are uploaded to the electronic source from the user computing devices via the network (paragraphs 0072, 0095, 0096 and 0099: a market place serves the application and comments uploaded/provided by users of the  application is designated for analysis to determine if the application is malicious/not trustworthy and an assessment label is sent to/obtained by a client for further action).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Yang et al and Harang’s ability to process and classify/label text associated with the application, such that the text designated for processing and output labeling would include uploaded text comments associated with an application that is executable to produce the output label, as taught by Mahaffey et al. The combination would have allowed Yang et al and Harang to have “protect[ed] … devices from undesirable applications … “ … and to “… identify new, previously unknown malicious applications” (Mahaffey et al, paragraph 0006). 


With regards to claim 3. The method of claim 2, the combination of Yang et al,  Harang and Mahaffey teaches wherein the text includes at least one sentence including in least one word in plain text, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 4. The method of claim 3, the combination of Yang et al,  Harang and Mahaffey teaches wherein the at least one sentence is placed into a document associated with the application, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Hierarchical Attention Networks for Document Classification”, published: 2016, pages 1480-1489) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of Mahaffey et al (US Application: US 2011/0047594, published: Feb. 24, 2011, filed: Aug. 25, 2010) in view of McCormick et al (“BERT Word Embeddings Tutorial”, published: May 2019, pages 1-20) .

With regards to claim 5. The method of claim 4, Yang et al teaches wherein the representation of the text includes a BERT (Bidirectional Encoder Representations …  of the document (page 1482, left column: word embedding is performed using Bidirectional encoding to derive hidden state values).

However Yang et al,  Harang and Mahaffey et al does not expressly explain the representation of the text includes a BERT (Bidirectional Encoder Representations from Transformers) embedding of the document.

Yet McCormick et al teaches the representation of the text includes a BERT (Bidirectional Encoder Representations from Transformers) embedding of the document (page 2 and 3, Section why BERT embeddings: BERT embeddings are generated for the input sentence text).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Yang et al,  Harang and Mahaffey et al’s ability to generate a representation of the text of the document, such that BERT embedding is used for the representation, as taught by McCormick et al. The combination would have allowed Yang et al, Harang and Mahaffey et al to have implemented ‘high quality feature inputs to downstream models” (McCormick et al, page 3). 

With regards to claim 6. The method of claim 5, Yang et al, Harang, Mahaffey et al and McCormick teaches wherein the words attention process includes: converting each sentence in the document to a set of vectors; reweighting the words of each sentence (Yang et al, page 1482, left column: words in each sentence have initial vector values and the words are applied weight via ‘attention mechanism’ to affect how much a word contributes to a sentence); and, forming new sentence vectors from the reweighted words (the words having undergone ‘attention mechanism’ weighting are represented as values in a formed (‘New’) sentence vector. As explained in page 1482, right column, it explains there are a plurality of sentences that are represented via the formed new sentence vectors).

With regards to claim 7. The method of claim 6, Yang et al, Harang, Mahaffey et al and McCormick teaches additionally comprising: receiving the new sentence vectors for the analyzing by the sentence attention process (Yang et al, Figure 2, page 1481 and page 1482, right column: the sentence vectors are analyzed/processed via a sentence attention section/layer).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Hierarchical Attention Networks for Document Classification”, published: 2016, pages 1480-1489) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of Mahaffey et al (US Application: US 2011/0047594, published: Feb. 24, 2011, filed: Aug. 25, 2010) in view of McCormick et al (“BERT Word Embeddings Tutorial”, published: May 2019, pages 1-20) in view of Vaswani et al (“Attention is all you need”, published: 2017, pages 1-15).

With regards to claim 8. The method of claim 6, the combination of Yang et al, Harang, Mahaffey et al and McCormick et al teaches aggregate the result by average pooling to provide the single summary vector for each document: and, analyzing the single summary vector to obtain a score for maliciousness of the application associated with each document, as similarly explained in the rejection of claim 1 and is rejected under similar rationale (As explained in Yang et al, pages 1482, 1483, section: ‘Sentence Attention’, and ‘2.3 Document Classification’: the sentence vectors are analyzed to yield a single document vector (the action of a plurality of sentence vectors into a single document vector is interpreted by the examiner as a ‘pooling’ action to produce the claimed single summary vector. Also as explained for Harang, Abstract, paragraphs 0017, 0030, 0036 and 0040: a final single vector based upon text from an  electronic based source (via a document/word-processing doc) is additionally scored to produce a value of confidence as to whether the app/file is malicious. As explained in paragraph 0040 the value is used to judge whether to output a classification of Malicious or benign and thus, a logical value threshold for choosing malicious or benign is implemented to generate the binary classification).

However the combination of Yang et al, Harang, Mahaffey et al and McCormick et al does not expressly teach wherein the sentences attention process includes: transforming sentence data from the new sentence vectors into input parameters, and applying the input parameters in self-attention layers; receiving the output of the self-attention layers and transforming the output to obtain latent representations of residual layers; obtain a result of the residual layers.

Yet Vaswani et al teaches wherein the sentences attention process includes: transforming sentence data from the new sentence vectors into input parameters, and applying the input parameters in self-attention layers (page 3: input sentence is transformed into input parameters (query, key, value) for use in an encoder stack having an attention function); receiving the output of the self-attention layers and transforming the output to obtain latent representations of residual layers (page 3: the output of the attention layers from encoder stack is then represented via residual connections to obtain the latent representations); obtain a result of the residual layers (page 3: the result of the layers are then output to a decoder).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Yang, Harang, Mahaffey et al and McCormick’s ability to generate a single summary vector to determine a score for maliciousness using sentence vector data, such that the sentences undergo an attention process to obtain a result for the residual layers, as taught by Vaswani et al. The combination would have allowed Yang et al, Harang and McCormick to have implemented a Transform that motivates attention and to improve upon other models (Vaswani et al, page 2). 

With regards to claim 9. The method of claim 8, the combination of Yang, Harang, Mahaffey et al, McCormick and Vaswani et al teaches additionally comprising: providing a score of whether the application is malicious or benign by comparing the score for maliciousness of the application associated with each document against a threshold value, as similarly explained in the rejection for claim 8, and is rejected under similar rationale.

With regards to claim 10. The method of claim 8, the combination of Yang et al, Harang, Mahaffey et al, McCormick and Vaswani et al teaches wherein the parameters include Value (V), Keys (K) and Queries (Q), as similarly explained in the rejection of claim 8, and is rejected under similar rationale.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (“Hierarchical Attention Networks for Document Classification”, published: 2016, pages 1480-1489) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of Mahaffey et al (US Application: US 2011/0047594, published: Feb. 24, 2011, filed: Aug. 25, 2010) in view of McCormick et al (“BERT Word Embeddings Tutorial”, published: May 2019, pages 1-20) in view of Vaswani et al (“Attention is all you need”, published: 2017, pages 1-15) in view of Agrawal et al (US Application: US 20190228154, published: July 25, 2019, filed: Jan. 25, 2018).

With regards to claim 11. The method of claim 8, the combination of Yang et al, Harang, McCormick et al and Vaswani et al teaches wherein the analyzing the single vector includes … to obtain the score for maliciousness, as similarly explained in the rejection for claim 8, and is rejected under similar rationale.


However the combination does not expressly teach … applying a sigmoid transform to the single vector…

Yet Agrawal et al teaches … applying a sigmoid transform to the single vector… (paragraph 0075: a sigmoid transform can be applied to one or more target vector’s to produce an output value that is compared to a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Yang et al, Harang, McCormick et al and Vaswani et al’s ability to determine a score to determine maliciousness, such that the score would have been based upon an earlier performed sigmoid transform as taught by Agrawal et al. The combination would have allowed Yang et al, Harang and Vaswani et al to have been able to generate a probability of one or more subsequences being malware (Agrawal et al, Abstract). 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over JoMingyu (“Google-Play-Scraper”, published: Jul 23, 2019, pages 1-4) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of Mahaffey et al (US Application: US 2011/0047594, published: Feb. 24, 2011, filed: Aug. 25, 2010).

With regards to claim 12. JoMingyu teaches a method for detecting a malicious application (APP) comprising: 
training a classifier that is executed by a computerized processor comprising: 

selecting at least one application (page 1, an application is selected (in this example, ‘Pokemongo’); 
obtaining from one or more first servers, via a network, text associated with the at least one application (pages 2 and 3: text (scraped from Google Play store/server) from an application such as description content is identified and created as a ‘unit’/document (the examiner notes that the instant application defines the document as a ‘unit’ in page 8). Other text sentences are also created as units/documents such as each sentence from the comments); 
creating a first document from the obtained text associated with the at least one application (a first unit/document associated with the pokemongo application can be a description unit/document and a second unit/document can be comments); 
obtaining a label … [associated for] the at least one application,… (the application has a plurality of labels such as ‘description’ or ‘comments’); and, 
associating the obtained label for the first document associated with the at least one application (page 2, the documents/units are each associated with the application indicated by ‘title’: “Pokemon Go”).

However JoMingyu does not expressly teach … obtaining from a second server, via the network, … the label being indicative of  maliciousness of the at least one application, wherein the obtained label is generated by a labeling process and is not initially associated with the at least one application, and wherein the second server is separate from, and not associated with, the one or more first servers; associating the obtained label with the first document ….

Yet Harang teaches … a [device], via the network, … … training a classifier … the label being indicative of  maliciousness of the at least one application, wherein the obtained label is generated by a labeling process and is not initially associated with the at least one application, and wherein the [device] is separate from, and not associated with, the one or more first servers; associating the obtained label with the first document …. (Fig 1, ref 130, Fig 4, paragraphs 0015, 0036, 0048, 0058: a neural network includes a classifier , such that text received from over the network are encoded as  input feature vector(s)  and subsequently  analyzed to train a network to perform and assign maliciousness labels/classifications).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified JoMingyu’s ability to create one or more documents/units (interpreted as sets of feature content) and associating text content having labels for each of the documents to the application, such that the text content could be further analyzed to be assigned generated maliciousness classification labels to be associated with the text of an application, as taught by Harang. The combination would have allowed JoMingyu to have “better captured indications of maliciousness in strings included in … scripts … as potential sources of malicious activity” (Harang, paragraph 0004).

However, although the combination of JoMingyu and Harang a label is from a device (that performs the label generation) the combination of JoMingyu and Harang does not expressly teach the device could be a server (such as a ‘second server’). More specifically obtaining from a second server, via the network, …

Yet Mahaffey et al teaches obtaining from a second server, via the network, … (paragraphs 0025, 0048, 0072, 0095, 0096 and 0099, Fig 1, Fig 3: a client device can obtain from a server (amongst a multi server) a labeled analysis/assessment of the comment metadata that indicates a malicious/trustworthy type classification to associate with the application).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified JoMingyu and Harang’s ability to process and classify/label text associated with the application, such that the text designated for processing and output labeling at a computing device would include uploaded text comments associated with an application, and the generated label can be obtained from the computing device (the computing device being a server device), as taught by Mahaffey et al. The combination would have allowed JoMingyu and Harang to have “protect[ed] … devices from undesirable applications … “ … and to “… identify new, previously unknown malicious applications” (Mahaffey et al, paragraph 0006). 


With regards to claim 13. The method of claim 12, the combination of JoMingyu, Harang and Mahaffey et al teaches additionally comprising: inputting a second document associated with an application into the trained classifier; and, the trained classifier analyzing the second document to determine whether the application associated with the second document is malicious, as similarly explained in the rejection of claim 12 (also see Fig 5 of Harang , which further explains how the trained neural network (which has a classifier) will classify/judge the input of feature content to determine if a subsequent feature).

With regards to claim 14. The method of claim 12, the combination of JoMingyu, Harang and Mahaffey et al teaches wherein the second document is created from text associated with at least one application, as similarly explained in the rejection of claim 12, and is rejected under similar rationale.

With regards to claim 15. The method of claim 14. JoMingyu teaches wherein the text is scraped from an electronic source (page 3: the text is scraped from an electronic location accessible via a URL).

With regards to claim 16. The method of claim 15, JoMingyu teaches wherein the electronic source includes a web page of comments displayed for an application (page 3, the location/source is a page of data via a URL Path that access the source at web domain play.google.com ).

With regards to claim 17. The method of claim 15, JoMingyu teaches wherein the text is plain text (page 3, the text scraped as shown is plain text).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JoMingyu (“Google-Play-Scraper”, published: Jul 23, 2019, pages 1-4) in view of Harang (US Application: US 20200250309, published: Aug. 6, 2020, filed: Jan. 31, 2019) in view of Mahaffey et al (US Application: US 2011/0047594, published: Feb. 24, 2011, filed: Aug. 25, 2010) and further in view of Steam (“Raiden Legacy”, publisher: Steam, published: 2017, pages 1-3).

With regards to claim 18. The method of claim 12, the combination of JoMingyu,  Harang and Mahaffey et al teaches wherein the at least one application …., and a first document is associated with … [one application], as similarly explained in the rejection of claim 12, and is rejected under similar rationale.

However JoMingyu,  Harang and Mahaffey et al does not expressly teach … one application includes a plurality of applications … a … document is associated with each application of the plurality of applications.

Yet Steam teaches one application includes a plurality of applications … a … document is associated with each application of the plurality of applications (pages 1-3: an application (Raiden Legacy) includes a plurality of applications ‘Raiden’, ‘Raiden Fighters’, ‘Raiden Fighters 2 and Raiden Fighters Jet’ and the applications can have their own associated documents/comments on a web page for the applications).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified JoMingyu, Harang, and Mahaffey et al’s ability to scrape text content for an application from a server/store, such that the application scraped can have text comments/contents associated with a plurality of applications of the application, as taught by Steam. The combination would have allowed JoMingyu, Harang and Mahaffey et al to have increased fidelity of labeling associated with applications having a plurality of applications. 

With regards to claim 19. The method of claim 18, JoMingyu teaches wherein the obtaining text associated with the at least one application includes scraping the text from the one or more first servers (pages 2 and 3: the application text is scraped from an electronic location/store/server accessible via a URL, which includes text such as description or comments).

With regards to claim 20. The method of claim 19, the combination of JoMingyu, Harang, Mahaffey et al and Steam teaches wherein each first document is formed from the scraped text for each application, and a corresponding first server of the one or more first server hosts  includes a web page of comments displayed for each application, as similarly explained in the rejection for claim 18, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered. 
With regards to the 35 USC 101 rejections, they are withdrawn in view of applicant’s amendments.
With regards to claim 1, the applicant argues that neither Yang et al nor Harang teaches the newly amended claim language. However, the amendments necessitated a new grounds of rejection, and the examiner respectfully directs attention to the rejection of claim 1 above for an explanation as to how a new reference (Mahaffey et al) is applied to the combination of Yang and Harang (Harang’s mapping has also been updated accordingly) to teach the newly amended limitations.
With regards to the claims that depend directly or indirectly upon claim 1, the applicant argues that they are allowable for reasons presented by the applicant for claim 1. However claim 1 has been shown/explained to be rejected above, and thus, this argument is not persuasive.
With regards to claim 12, the applicant argues that neither JoMingyu nor Harang teaches the newly amended limitations. However, the amendments necessitated a new grounds of rejection, and the examiner respectfully directs attention to the rejection of claim 12 above for an explanation as to how a new reference (Mahaffey et al) is applied to the combination of JoMingyu and Harang (Harang’s mapping has also been updated accordingly) to teach the newly amended limitations.
With regards to the claims that depend directly or indirectly upon claim 1, the applicant argues that they are allowable for reasons presented by the applicant for claim 1. However claim 1 has been shown/explained to be rejected above, and thus, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178